DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Claims 1-14) in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that species 1 and 2 are sufficiently related to one another such that it would not be burdensome for the examiner to search all inventions and species.  This is not found persuasive because as recited in the restriction requirement, species 1 relies on fiducial markings of airport byways while species 2 relies on indicia of byways. The examiner is treating the terms fiducial markings and indicia as different terms. Furthermore, species 2 encompasses enhancing images corresponding to the indicia of the byway boundaries which is not required in species 1. As recited previously, the species require a different field of search, for example searching different classes/subclasses or electronic resources, or employing different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Note:
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/04/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koukol et al US 2013/0138273 A1 (hence Koukol).
In re claims 1 and 10, Koukol discloses an aircraft system and method for providing visual input to a pilot during takeoff roll (Abstract) and teaches the following:
A system for determining a location of an aircraft relative to fiducial markings of airport byways (Paragraph 0016), the system comprising: a camera (Paragraph 0018 and Fig.1, #125) configured to be mounted to the aircraft 
In re claim 2, Koukol teaches the following:
a video display configured to display the time-sequence of images of the scene external to the aircraft (Paragraphs 0024 and 0027)
In re claim 3, Koukol teaches the following:
wherein the image processing circuitry is further configured to generate enhanced images having symbols corresponding to the fiducial markings, wherein the symbols are positioned at the locations corresponding to the identified pixel coordinates of the fiducial markings (Fig.4 and Paragraph 0032)
In re claim 11, Koukol teaches the claimed invention as recited in claims 2 and 3 above.
In re claim 4, Koukol teaches the following:
wherein the enhanced images are displayed on the video display comprising one or more colors (Fig.4 and Paragraph 0032)
In re claim 5, Koukol teaches the following:
wherein a lateral deviation signal is calculated, the lateral deviation signal representing the lateral distance between the location of the aircraft and a lateral intended location of the aircraft (Paragraphs 0031-0032 and Fig.3)
In re claims 6 and 14, Koukol teaches the following:
wherein the fiducial markings are selected from the group consisting of: center line, edge line, shoulder, turn arc, stop line, runway numbers, center lights, and edge lights (Paragraph 0029)
In re claim 7, Koukol teaches the following:
wherein the image processor is further configured to display on the video display a path representing a desired byway path for the aircraft to follow (Paragraph 0032)
In re claim 8, Koukol teaches the following:
an input/output interface configured to exchange data with an aircraft avionics system (Fig.1, #102 and Paragraph 0018)
In re claim 9, Koukol teaches the following:
a user input device configured to receive data from a user (Fig.1, #102 and Paragraph 0018)
In re claim 12, Koukol teaches the following:
wherein the location of the aircraft relative to fiducial markings is displayed on the video display (Fig.3, #312)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukol in view of Ovens et al US 2014/0297168 A1 (hence Ovens).
In re claim 13, Koukol discloses the claimed invention as recited above with respect to claim 10 but doesn’t explicitly teach the following:
wherein the location of the aircraft relative to fiducial markings is produced by an aural alert device
Nevertheless, Ovens discloses a method of optically locating and guiding a vehicle relative to an airport (Abstract) and teaches the following:
wherein the location of the aircraft relative to fiducial markings is produced by an aural alert device (Paragraph 0023)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Koukol reference to include an aural indication, as taught by Ovens, in order to create any suitable system to provide guidance to a vehicle whether aurally or visually (Ovens, Paragraph 0023).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balasubramanian US 2016/0379499 A1 discloses an aircraft system includes a processing unit configured to identify an airport marker during a surface operation at an airport and the processing unit is further configured to automatically generate a reporting message based on the airport marker at a predetermined location relative to the airport marker.
Dame et al US 2020/0027362 A1 discloses a first sensor and a second sensor coupled to an aircraft at a first location and a second location, respectively, and a computing system configured to receive sensor data from one or both of the first sensor and the second sensor to detect airport markings positioned proximate a runway. The computing system is further configured to identify a centerline of the runway based on the airport markings and receive sensor data from both of the first sensor and the second sensor to determine a lateral displacement that represents a distance between a reference point of the aircraft and the centerline of the runway. The computing system is further configured to control instructions that indicate adjustments for aligning the reference point of the aircraft with the centerline of the runway during subsequent navigation of the aircraft.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669